                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE

 9         LOCALS 302 AND 612 OF THE                            CASE NO. C18-0435-JCC
           INTERNATIONAL UNION OF
10         OPERATING ENGINEERS                                  ORDER
11         CONSTRUCTION INDUSTRY HEALTH
           AND SECURITY FUND, et al.,
12
                                  Plaintiffs,
13                v.
14         R G CONSTRUCTION, INC.,
15
                                  Defendant.
16

17
               This matter comes before the Court on Plaintiffs’ motion for default judgment (Dkt. No.
18
     11). The Court has considered the motion and the relevant record and FINDS that:
19
               (1) Defendant was properly served in this matter on or about August 22, 2018 (Dkt. No.
20
     7);
21
               (2) The Clerk entered an order of default against Defendant on September 18, 2018 (Dkt.
22
     No. 9);
23
               (3) Defendant has failed to appear or otherwise defend in this action; and
24
               (4) The factors set forth in Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986) support
25
     granting default judgment in Plaintiffs’ favor.
26
               Accordingly, Plaintiffs’ motion for default judgment (Dkt. No. 11) is GRANTED in its

     ORDER
     C18-0435-JCC
     PAGE - 1
 1   entirety. The Court ORDERS as follows:

 2                              SUMMARY OF DEFAULT JUDGMENT

 3                   Judgment Creditor                         Operating Engineers Trust Funds
 4                    Judgment Debtor                                R G Construction, Inc.
 5                                   Amounts Payable to Plaintiff Fund
 6                  Liquidated Damages                                     $3,638.02
 7            Interest through April 13, 2018                               $396.10
 8                                     Amounts Payable to All Plaintiffs
 9                     Attorney Fees                                        $531.00
10                          Costs                                           $535.00
11               Other Recovery Amounts                                       None
12                  Interest Rate on Costs                                    None
13

14
             Attorneys for Judgment Creditor               Reid, McCarthy, Ballew, & Leahy, L.L.P.
15
            THIS MATTER coming on for consideration upon Plaintiffs’ motion for default
16
     judgment against Defendant, Plaintiffs being represented by their attorney, Russell J. Reid of
17
     Reid, McCarthy, Ballew & Leahy, L.L.P., Defendant not being represented, and the Court
18
     having reviewed the records and file herein, including the affidavit of Russell J. Reid and the
19
     exhibits thereto and the declaration of Adam Keck and the exhibits thereto in support of
20
     Plaintiffs’ motion, and being fully advised, now, therefore, it is hereby:
21
            ORDERED, ADJUDGED AND DECREED that Plaintiffs be and hereby are awarded
22
     judgment against Defendant in the amounts hereinafter listed, which amounts are due the
23
     Plaintiffs by Defendant for its inclusive employment of members of the bargaining unit
24
     represented by Locals 302 and 612 with which Defendant has a valid collective bargaining
25
     agreement and which amounts are due by reason of its specific acceptance of the Declarations of
26
     Trust for the employment period of January 2018 and February 2018: for liquidated damages of

     ORDER
     C18-0435-JCC
     PAGE - 2
 1   $3,638.02, for pre-judgment interest of $396.10, for attorney fees of $531.00, and for costs of

 2   $535.00; for a total of $5,100.12.

 3          DATED this 20th day of December 2018.




                                                          A
 4

 5

 6
                                                          John C. Coughenour
 7                                                        UNITED STATES DISTRICT JUDGE
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-0435-JCC
     PAGE - 3
